Name: Commission Regulation (EEC) No 3085/83 of 31 October 1983 amending for the third time Regulation (EEC) No 2942/80 on the buying in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: consumption;  prices;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 301 /54 Official Journal of the European Communities 1 . 11 . 83 COMMISSION REGULATION (EEC) No 3085/83 of 31 October 1983 amending for the third time Regulation (EEC) No 2942/80 on the buying in of olive oil by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman , Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 12 (4) thereof, Whereas, in the current situation on the market in lampante virgin oil , there is little demand by operators for high-acidity oil ; whereas, in the interests of good market management and as part of a quality policy, Commission Regulation (EEC) No 2942/80 (3), as last amended by Regulation (EEC) No 2922/82 (4), should be adapted to reduce the maximum acidity of lampante virgin oil which may be bought into inter ­ vention ; Article 1 Regulation (EEC) No 2942/80 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 Intervention under Article 12 ( 1 ) of Regulation No 136/66/EEC shall be confined to the olive oils specified in points 1 and 4 of the Annex to that Regulation , excluding oils with a moisture and impurities content of more than :  1 % for virgin oil ,  2 % for residue oil . In the case of lampante virgin olive oil and olive residue oil , such intervention shall be confined to oils with a free fatty acid content expressed as oleic acid not exceeding 14 % for lampante virgin oil and 15 % for olive residue oil , respectively. The maximum level of acidity acceptable for virgin lampante oil presented for intervention after 1 November 1984 shall be examined before 30 June 1984.' 2 . The following paragraph 2a is inserted in Article 2 : '2a . In the case of extra virgin olive oil , the offer may not be accepted until the intervention agency has checked that the organoleptic characteristics correspond to those defined in the Annex to Regu ­ lation No 136/66/EEC . This check must be carried out by an agency which has been approved by the Member State concerned and is independent of the storage and intervention agencies . The Member States concerned shall inform the Commission of the measures taken for this purpose . Whereas experience has shown that the quantity of extra virgin olive oil bought into intervention in recent years has been higher than would normally have been expected from the structure and situation of the market ; whereas , until a Community method for analyzing the organoleptic characteristics of such oil is introduced, such analysis should be carried out by independent agencies approved by the Member States ; Whereas the Annex to Regulation (EEC) No 2942/80 fixed the scale of increases and reductions to be used to adjust the buying-in price of the various qualities of oil which may be offered for intervention ; whereas , consequently, the Annex to the abovementioned Regulation should be amended to reflect the increase in the intervention price for the standard quality and the cost of refining oil which is not directly edible ; (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No L 305, 14 . 11 . 1980, p . 23 . O OJ No L 304, 30 . 10 . 1982, p . 62 . 1 . 11 . 83 Official Journal of the European Communities No L 301 /55 In order to coordinate activities on a Community level , Commission officials may be present in the work of the agencies in question . 3 . The Annex is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1983 . However, Article 1 (2), with the exception of the first sentence, shall apply from 1 January 1984. In the event of a Member State failing to approve such an agency, the Commission may, by decision, suspend the price increase for extra virgin olive oil in the Member State concerned.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1983 . For the Commission Poul DALSAGER Member of the Commission No L 301 / 56 Official Journal of the European Communities 1 . 11 . 83 ANNEX (ECU/100 kg) Description and quality as defined in the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid per 100 grams of oil ) Price increase Price reduction Virgin olive oil , extra : up to and including 1 ° acidity Virgin olive oil , fine Virgin olive oil , semi-fine Virgin olive oil , lampante 1 ° Other virgin olive oils , lampante :  more than 1 ° , up to and including 8 ° acidity  more than 8 ° , up to and including 14 ° acidity  olive oil from olive residues 5 ° acidity Other olive oils from olive residues :  more than 5 \ up to and including 8 ° acidity  more than 8 ° , up to and including 15 ° acidity 17,29 12,09 8,14 Reduction increased by 0,32 ECU for each additional tenth of a degree of acidity Reduction increased by 0,35 ECU for each additional tenth of a degree of acidity 118,57 Reduction increased by 0,17 ECU for each additional tenth of a degree of acidity Reduction increased by 0,20 ECU for each additional tenth of a degree of acidity